United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.X., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockaway Park, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0499
Issued: November 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 3, 2020 appellant, through counsel, filed a timely appeal from a July 22, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 22, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish cervical or lumbar
conditions causally related to the accepted August 7, 2018 employment incident.
FACTUAL HISTORY
On September 7, 2018 appellant, then a 41-year-old city letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on August 7, 2018 she injured her lower back and legs
delivering heavy mail while in the performance of duty. She explained that she had just returned
to light-duty work two days prior to her injury.4
In a functional capacity evaluation (FCE) dated December 11, 2018, Dr. Ranga C. Krishna,
a Board-certified neurologist, noted that appellant had been involved in an incident on August 7,
2018 when a box fell off a shelf over her head. Appellant had related that her complaints were
exacerbated when her light-duty job was withdrawn and she returned to full-duty work.
Dr. Krishna diagnosed lumbar and cervical sprains, head injury, and bilateral shoulder sprains.
In a report dated April 3, 2019, Dr. Uel Alexis, Board-certified in pain medicine, noted that
appellant had been seen on that date for complaints of low back pain and neck pain. He stated that
the onset of the low back pain was sudden and had continued in a persistent worsening pattern for
eight months. Dr. Alexis related that appellant had sustained a neck injury at work, with onset
eight months prior. He provided physical examination findings and diagnosed low back pain and
cervical pain. Dr. Alexis opined with a “Yes” response to the questions that the accident described
by appellant was the competent medical cause of her conditions, and that her complaints were
consistent with the history of injury and objective findings. His impression was that appellant was
“moderately partially disabled 50-74 percent.”
In a form progress report and a narrative report, both dated April 8, 2019, Dr. Ayman Farag,
a Board-certified anesthesiologist, related that he had examined appellant for complaints of neck
and back pain. He noted that appellant had been in a work-related accident on August 7, 2018.
Dr. Farag summarized appellant’s physical examination findings and noted that a magnetic
resonance imaging (MRI) scan demonstrated herniated discs and cervical spinal stenosis at C4-5.
He diagnosed cervical spinal stenosis and cervical disc herniation. Dr. Farag checked a box
marked “Yes” indicating that the incident described by appellant was the competent cause of her
injury/illness.
In a development letter dated May 12, 2019, OWCP informed appellant that she had
submitted insufficient medical evidence to establish her claim. It advised her of the medical
evidence needed to establish her claim and afforded her 30 days to respond.
In a note dated August 10, 2018, Dr. Krishna stated that appellant had been under his care
since July 24, 2017 for complaints of persistent neck and lower back pain. He diagnosed cervical
and lumbar radiculopathy.

4

Appellant has a prior claim for a September 27, 2016 traumatic injury which OWCP accepted for left ankle sprain
under OWCP File No. xxxxxx083. OWCP has not administratively combined that claim with the current claim, File
No. xxxxxx400.

2

In a report dated August 23, 2018, Dr. Krishna noted that appellant had been seen on that
date for a neurological consultation. He stated that appellant had sustained a work injury on
August 7, 2018 and had not worked since August 8, 2018. Appellant had experienced persistent
low back problems, which she alleged were exacerbated because the employing establishment had
moved her from light duty to full duty. Dr. Krishna again related appellant’s physical examination
findings and diagnosed cervical and lumbar disc herniation, resulting in cervical and lumbar
radiculopathy and neuropathic pain syndrome.
On May 6, 2019 Dr. Krishna diagnosed pain in the left ankle and joints of the left foot and
radiculopathy of the cervical region. He explained that appellant required a compounded topical
treatment for these conditions.
By decision dated June 17, 2019, OWCP denied appellant’s claim, finding that she had not
submitted sufficient evidence to establish that her diagnosed medical conditions were causally
related to the August 7, 2018 accepted incident.
On July 15, 2019 appellant, through counsel, requested reconsideration. OWCP received
an April 9, 2018 electromyogram (EMG) and nerve conduction velocity (NCV) study
(EMG/NCV) interpreted by Dr. Krishna. Dr. Krishna observed that the EMG/NCV study revealed
evidence of a right median nerve neuropathy at the wrist, consistent with the clinical diagnosis of
carpal tunnel syndrome.
By decision dated July 22, 2019, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

5

Id.

6

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
7

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

3

time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.9
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.10 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment incident
identified by the employee.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish cervical or
lumbar conditions causally related to the accepted August 7, 2018 employment incident.
On April 8, 2019 Dr. Farag noted that appellant had been in a work-related accident on
August 7, 2018. He diagnosed cervical spinal stenosis and cervical disc herniation. Dr. Farag
checked a box marked “Yes” indicating his opinion that the incident described by appellant was
the competent cause of her injury/illness. The Board has held that when a physician’s opinion on
causal relationship consists only of a checkmark on a form, without further explanation or
rationale, that opinion is of diminished probative value and is insufficient to establish a claim.12 A
physician must provide a narrative description of the identified employment incident and a
reasoned opinion on whether the described incident caused or contributed to a diagnosed medical
condition. Dr. Farag did not provide a description of the August 7, 2018 employment incident and
did not provide medical rationale explaining how the diagnosed condition was related to the
accepted employment incident. His opinion is of limited probative value regarding causal
relationship.13
On August 10, 2018 Dr. Krishna stated that appellant had been under his care and treatment
since July 24, 2017 for complaints of persistent neck and lower back pain. He diagnosed cervical
and lumbar radiculopathy. On August 23, 2018 Dr. Krishna diagnosed cervical and lumbar disc
herniation, resulting in cervical and lumbar radiculopathy and neuropathic pain syndrome. On
May 6, 2019 he diagnosed cervical radiculopathy. In these reports, Dr. Krishna did not offer any
opinion as to the cause of appellant’s diagnosed conditions. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no

9

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
10

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
11
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
12

O.M., Docket No. 18-1055 (issued April 15, 2020); Gary J. Watling, 52 ECAB 278 (2001).

13

B.M., Docket No. 19-1311 (issued August 17, 2020); K.B., Docket No. 19-0398 (issued December 18, 2019).

4

probative value on the issue of causal relationship.14 Therefore, these reports from Dr. Krishna
are insufficient to establish appellant’s claim.
On December 11, 2018 Dr. Krishna noted that appellant had been involved in an incident
on August 7, 2018 when a box fell off a shelf over her head. He diagnosed lumbar and cervical
sprain, a head injury, and bilateral shoulder sprain. As this report does not provide an opinion on
causal relationship between appellant’s diagnosed conditions and the accepted employment
incident, it is of no probative value and insufficient to establish the claim.15
In a report dated April 3, 2019, Dr. Alexis diagnosed low back pain and cervical pain. The
Board has explained that pain is not considered a diagnosis, as pain merely refers to a symptom of
an underlying condition.16 As such, this report is insufficient to establish appellant’s claim.
OWCP also received April 9, 2018 EMG/NCV which revealed evidence of a right median
nerve neuropathy at the wrist, consistent with the clinical diagnosis of carpal tunnel syndrome.
The Board has held, however, that diagnostic tests, standing alone, lack probative value as they do
not provide an opinion on causal relationship between the employment incident and the diagnosed
condition.17
As appellant has not submitted rationalized medical evidence to establish that her
diagnosed conditions were causally related to the accepted August 7, 2018 employment incident,
the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish cervical or
lumbar conditions causally related to the accepted August 7, 2018 employment incident.

14

D.C., Docket No. 19-1093 (issued June 25, 2020); see L.B., Docket No. 18-0533 (issued August 27, 2018).

15

Id.

16

M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
not a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket No.
08-1102 (issued October 10, 2008).
17

See R.L., Docket No. 20-0284 (issued June 30, 2020); C.T., Docket No. 20-0020 (issued April 29, 2020); J.M.,
Docket No. 17-1688 (issued December 13, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: November 6, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

